DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reply Under 37 CFR 1.111
The submission of the reply filed on May 16, 2022 and May 25, 2022 to the non-final Office action of February 15, 2022 is acknowledged. The Office action on the currently pending claims 1-19 follows.
Claim Objections
Claims 13-14 are objected to because of the following informalities:
Claim 13: the clause “respective fluid sources” should be amended to recite “the respective fluid sources” because the antecedent basis for the respective fluid sources was previously established in claim 1.
Claim 14: the clause “a common fluid source” should be amended to recite “the common fluid source” because the antecedent basis for the common fluid source was previously established in claim 1.
Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-12, 14-16, and 18-19, as best understood, are rejected under 35 U.S.C. 103 as being unpatentable over Kasezawa et al. (US 2009/0065178) in view of Chainer (US Patent 9,818,726).
	Regarding claim 1, Kasezawa discloses (Figs.1-8) a water block assembly (Fig.2) configured to be installed on a target component (101), the water block assembly comprising: a first water block unit (J1) having a first fluid conduit (A1, B1, and C1 in combination), the first water block unit comprising: a first base portion (10) having an external thermal transfer surface ([0162]: surface of 10 facing 102) configured to be in contact with the target component (surface of 10 facing 102 is in contact with 101), the first base portion partly defining the first fluid conduit (10 partly defines A1, B1, and C1 in combination); and a first cover portion (31) disposed on and affixed to the first base portion ([0154]), the first cover portion defining a first fluid inlet (31a) and a first fluid outlet (31b), the first cover portion partly defining the first fluid conduit (31 partly defines A1, B1, and C1 in combination); 
Kasezawa fails to explicitly disclose a second water block unit stacked on the first water block unit such that, in use, the first water block unit is disposed between the second water block unit and the target component, the second water block unit having a second fluid conduit, the second water block unit comprising: a second base portion in thermal contact with the first cover portion of the first water block unit, the second base portion partly defining the second fluid conduit, the second base portion being dimensioned smaller than the first cover portion such that a section of the first cover portion extends outward from the second base portion, the first fluid inlet and the first fluid outlet being defined in the section of the first cover portion that extends outward from the second base portion; and a second cover portion disposed on and affixed to the second base portion , the second cover portion defining a second fluid inlet and a second fluid outlet, the second cover portion partly defining the second fluid conduit, wherein the first fluid conduit and the second fluid conduit operate either: (i) fluidly independent from one another such that the first and second fluid conduits are fed by respective fluid sources; or (ii) in parallel such that the first and second fluid conduits are fed by a common fluid source.
However, Chainer teaches (Fig.11) disclose a second water block unit (1106-2) stacked on the first water block unit (1106-1) such that, in use, the first water block unit is disposed between the second water block unit and the target component (104) (1106-1 is disposed between 1106-2 and 104), the second water block unit having a second fluid conduit (1120 disposed in 1106-2), the second water block unit comprising: a second lower portion (see Fig.11 below) in thermal contact with the first upper portion (see Fig.11 below) of the first water block unit (the second lower portion is in thermal contact with the first upper portion (i.e., they both cool at least the same 108 and they operate in parallel with interconnected fluid manifolds)), the second lower portion partly defining the second fluid conduit (second lower portion partly defines 1120 disposed in 1106-2), the second lower portion being dimensioned smaller than the first upper portion (Col.9, Lns.19-22: 1106-2 is smaller than 1106-1) such that a section (section of the first upper portion extends outward from the second lower portion) of the first upper portion extends outward from the second base portion, the first fluid inlet (inlet in 1106-1 closest to 1124) and the first fluid outlet (outlet in 1106-1 closest to 1126) being defined in the section of the first upper portion that extends outward from the second lower portion; and a second upper portion (see Fig.11 below) disposed on and affixed to the second lower portion, the second upper portion defining a second fluid inlet (inlet in 1106-2 closest to 1124) and a second fluid outlet (outlet in 1106-2 closest to 1126), the second upper portion partly defining the second fluid conduit (second upper portion partly defines 1120 disposed in 1106-2), wherein the first fluid conduit (1120 disposed in 1106-1) and the second fluid conduit operate either: (i) fluidly independent from one another such that the first and second fluid conduits are fed by respective fluid sources; or (ii) in parallel such that the first and second fluid conduits are fed by a common fluid source (common fluid source in 1122 shown in Fig.11) (1120 disposed in 1106-1 and 1120 disposed in 1106-1 operate in a parallel configuration as shown in Fig.11).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize Chainer to modify Kasezawa such that a second water block unit with a smaller and identical structure as that of the first water block unit (i.e. duplicating a smaller version of the first water block unit of Kasezawa and stacking the duplicated smaller version of the first water block unit on top of the first water block unit where the duplicated smaller version of the first water block unit is the second water block unit so that the second water block unit comprises a second cover portion that is disposed and affixed to the second base portion, as claimed) is stacked on the first water block unit thus causing the first water block unit to be disposed between the target component on the bottom of the first water block unit and the second water block unit on the top of the first water block unit while also operating in parallel, as claimed, in order to increase cooling with the addition of a second water block unit (i.e., more cooling components being used to cool the target component) and to have the second water block unit dimensioned smaller to enable fluidic connection to the first water block unit from the top (Col.9, Lns.19-22).

    PNG
    media_image1.png
    464
    694
    media_image1.png
    Greyscale

	Regarding claim 2, Kasezawa discloses the first base portion defines a recess (recess in 10 where A1, B1, and C1 in combination are defined in) defining at least in part a path (path coolant flows) of the first fluid conduit.
	Kasezawa in view of Chainer fails to explicitly disclose each of the first and second base portions defines a recess defining at least in part a path of a corresponding one of the first and second fluid conduits.
	However, Chainer teaches the second water block unit has a smaller and identical structure as that of the first water block unit as noted in claim 1.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the combination made in claim 1 such that when the first water block unit is duplicated to create the second water block (as modified in claim 1), the second water block will have the same corresponding structure as that of the first water block (i.e. the second base portion defines a recess defining at least in part a path of the second fluid conduits, and thus teaching a recess in the first and second water block as claimed) in order to achieve the increased cooling capacity as discussed in claim 1 above.
	Regarding claim 3, Kasezawa discloses the first base portion defines a pocket (see Fig.4 below) for receiving the first cover portion.
Kasezawa in view of Chainer fails to explicitly disclose each of the first and second base portions defines a pocket for receiving a corresponding one of the first and second cover portions.
However, Chainer teaches the second water block unit has a smaller, similar/identical structure as that of the first water block unit as noted in claim 1.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the combination made in claim 1 such that when the first water block unit is duplicated to create the second water block (as modified in claim 1), the second water block will have the same corresponding structure as that of the first water block (i.e. the second base portion defines a pocket for receiving the second cover portions, and thus teaching a pocket in the first and second water block as claimed) in order to achieve the increased cooling capacity as discussed in claim 1 above.

    PNG
    media_image2.png
    452
    748
    media_image2.png
    Greyscale

	Regarding claim 4, Kasezawa discloses the first cover portion defines a generally planar lower surface (surface of 31 facing 10, See Fig.6) facing the first base portion and defining in part the first fluid conduit (A1, B1, and C1 in combination are defined in part by the surface of 31 facing 10).
	Kasezawa in view of Chainer fails to explicitly disclose each of the first and second cover portions defines a generally planar lower surface facing a corresponding one of the first and second base portions and defining in part one of the first and second fluid conduits.
However, Chainer teaches the second water block unit has a smaller and identical structure as that of the first water block unit as noted in claim 1.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the combination made in claim 1 such that when the first water block unit is duplicated to create the second water block (as modified in claim 1), the second water block will have the same corresponding structure as that of the first water block (i.e. the second cover portion defines a generally planar lower surface facing the second base portion and defining in part the second fluid conduit, and thus teaching a generally planar lower surface in the first and second water block as claimed) in order to achieve the increased cooling capacity as discussed in claim 1 above.
	Regarding claim 5, Kasezawa discloses the first cover portion is generally rectangular (31 is generally rectangular); and the first fluid inlet and the first fluid outlet are located proximate diagonally opposite corners (diagonally opposite corners of 31 where 31a and 31b are proximate) of the first cover portion.
	Kasezawa in view of Chainer fails to explicitly disclose the first and second cover portions are generally rectangular; the first fluid inlet and the first fluid outlet are located proximate diagonally opposite corners of the first cover portion ; and the second fluid inlet and the second fluid outlet are located proximate diagonally opposite corners of the second cover portion.
However, Chainer teaches the second water block unit has a smaller and identical structure as that of the first water block unit as noted in claim 1.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the combination made in claim 1 such that when the first water block unit is duplicated to create the second water block (as modified in claim 1), the second water block will have the same corresponding structure as that of the first water block (i.e. the second cover portion is generally rectangular; and the second fluid inlet and the second fluid outlet are located proximate diagonally opposite corners of the first cover portion, and thus teaching generally rectangular cover portions and inlets and outlets proximate diagonally opposite corners in the first and second water block as claimed) in order to achieve the increased cooling capacity as discussed in claim 1 above.
Regarding claim 6, the first cover portion has a first orientation (31c) feature for orienting the first cover portion relative to the first base portion; and the first base portion has a corresponding second orientation feature (14) for orienting the first cover portion relative to the first base portion that matches the first orientation feature ([0144]: shape of 14 matches/corresponds to 31c for orienting 31c with 14 and vice versa).
	Kasezawa in view of Chainer fails to explicitly disclose the second cover portion has a first orientation feature for orienting the second cover portion relative to the second base portion; and the second base portion has a corresponding second orientation feature for orienting the second cover portion relative to the second base portion that matches the first orientation feature.
However, Chainer teaches the second water block unit has a smaller and identical structure as that of the first water block unit as noted in claim 1.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the combination made in claim 1 such that when the first water block unit is duplicated to create the second water block (as modified in claim 1), the second water block will have the same corresponding structure as that of the first water block (i.e. the second cover portion has a first orientation feature; and the second base portion has a corresponding second orientation feature, and thus teaching a first orientation feature and a corresponding second orientation feature in the second water block as claimed) in order to achieve the increased cooling capacity as discussed in claim 1 above.
	Regarding claim 7, Kasezawa in view of Chainer fails to explicitly disclose the first cover portion comprises a plurality of fins projecting downwardly toward the first base portion, the fins being received in respective locations within the recess of the first base portion.
	However, an exemplary embodiment of Kasezawa teaches (Figs.26A-26B) the first cover portion (35) comprises a plurality of fins (37) projecting downwardly toward the first base portion (10A)(37 project downwardly toward the first base portion when viewed in the orientation shown in Fig.26A), the fins being received in respective locations (respective locations between each fin of 13 defined by d1) within the recess (recess of 10A where 13 is disposed) of the first base portion (10A).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize an exemplary embodiment of Kasezawa to modify Kasezawa in view of Chainer such that fins project downwardly toward the first base portion and are received in respective locations within the recess of the first base portion in order to more efficiently cool the target component by further transmitting the heat from the target component to the coolant through the increased heat transfer surface area of the fins ([0227]).
Regarding claim 8, Kasezawa in view of Chainer fails to explicitly disclose the first cover portion comprises a recess that is complementary to the recess of the first base portion such that the recess of the first cover portion and the recess of the first base portion collaborate with one another to define the first fluid conduit.
However, an exemplary embodiment of Kasezawa teaches (Figs.26A-26B) the first cover portion (35) comprises a recess (recesses between each fin of 37 defined by d2) that is complementary to the recess (recesses of 10A where 13 is disposed) of the first base portion (10A) such that the recess of the first cover portion and the recess of the first base portion collaborate with one another to define the first fluid conduit ([0222]: B5, the recess of the first cover portion and the recess of the first base portion collaborate/interlock to create an interval defining the first fluid conduit; Note: B5 is incorrectly denoted in Fig.26A as B4).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize an exemplary embodiment of Kasezawa to modify Kasezawa in view of Chainer such that the first cover port has a recess in order to more efficiently cool the target component by further transmitting the heat from the target component to the coolant through the increased heat transfer surface area of the recess created by the fins in the first cover portion ([0227]).
Regarding claim 9, Kasezawa discloses a lower member (10) and an intermediate member (31) affixed to one another to form the first water block unit (10 and 31 in combination forms J1), wherein: the lower member defines the first base portion of the first water block unit, a lower side ([0162]: side of 10 facing 102) of the lower member defining the external thermal transfer surface configured to be in contact with the target component (side of 10 facing 102 is in contact with 101); the intermediate member defines the first cover portion of the first water block unit.
Kasezawa in view of Chainer fails to explicitly disclose a lower member, an intermediate member and an upper member affixed to one another to form the first and second water block units, wherein: the lower member defines the first base portion of first water block unit, a lower side of the lower member defining the external thermal transfer surface configured to be in contact with the target component; the intermediate member defines the first cover portion of the first water block unit and the second base portion of the second water block unit such that a heat transfer interface between the first cover portion and the second base portion is constituted by a material of the intermediate member; and the upper member defines the second cover portion of the second water block unit.
However, Chainer teaches the second water block unit has a smaller and identical structure as that of the first water block unit as noted in claim 1.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the combination made in claim 1 such that when the first water block unit is duplicated to create the second water block (as modified in claim 1), the second water block will have the same corresponding structure as that of the first water block (i.e. a lower member, an intermediate member, and an upper member affixed to one another forms the first and second water block units, the intermediate member defines the second base portion of the second water block unit such that a heat transfer interface is duplicated 102 of Kasezawa and a material of the intermediate layer that constitutes the heat transfer interface is the material of duplicated 102 of Kasezawa, and the upper member defines the second cover portion of the second water block unit, and thus teaching a lower member, an intermediate member, and an upper member as claimed) in order to achieve the increased cooling capacity as discussed in claim 1 above.
Regarding claim 10, Kasezawa discloses the intermediate member has a lower side (31); the lower side of the intermediate member defines at least in part the first cover portion of the first water block unit.
Kasezawa in view of Chainer fails to explicitly disclose the intermediate member has a lower side and an upper side opposite the lower side; the lower side of the intermediate member defines at least in part the first cover portion of the first water block unit; and the upper side of the intermediate member defines at least in part the second base portion of the second water block unit.
However, Chainer teaches the second water block unit has a smaller and identical structure as that of the first water block unit as noted in claim 1.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the combination made in claim 9 such that when the first water block unit is duplicated to create the second water block (as modified in claim 9), the second water block will have the same corresponding structure as that of the first water block (i.e. an upper side of the intermediate member defining at least in part the second base portion, and thus teaching a lower side and an upper side in the intermediate layer as claimed) in order to achieve the increased cooling capacity as discussed in claim 1 above.
Regarding claim 11, Kasezawa discloses the first base portion and the first cover portion are separate components (10 and 31 are separate components) and external surface of the first cover portion (external surface of 31 facing opposite to 102).
Kasezawa in view of Chainer fails to explicitly disclose the first base portion, the first cover portion, the second base portion and the second cover portion are separate components; and a heat transfer interface between the first cover portion and the second base portion is defined between external surfaces of the first cover portion and the second base portion.
However, Chainer teaches the second water block unit has a smaller and identical structure as that of the first water block unit as noted in claim 1.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the combination made in claim 1 such that when the first water block unit is duplicated to create the second water block (as modified in claim 1), the second water block will have the same corresponding structure as that of the first water block (i.e. the second base portion and the second cover portion are separate components and a heat transfer interface is duplicated 102 of Kasezawa and external surfaces of the second base portion is the surface of duplicated 10 facing 102, and thus teaching the first base portion, the first cover portion, the second base portion, and the second cover portion are separate components; and a heat transfer interface between the first cover portion and the second base portion is defined between external surfaces of the first cover portion and the second base portion as claimed) in order to achieve the increased cooling capacity as discussed in claim 1 above.
Regarding claim 12, Kasezawa discloses the first cover portion has a lower side (lower side of 31 facing 10) and an upper side (upper side of 31 facing away from 10) opposite the lower side; the lower side of the first cover portion defines a generally planar lower surface (lower side of 31 facing 10 is a generally planar surface) facing the first base portion, the generally planar lower surface partly defining the first fluid conduit (the planar lower surface partly defines A1, B1, and C1 in combination); and the upper side of the first cover portion defines a generally planar upper surface (upper side of 31 facing away from 10 is a generally planar surface).
Kasezawa in view of Chainer fails to explicitly disclose the upper side of the first cover portion defines a generally planar upper surface facing the second base portion, the generally planar upper surface partly defining the heat transfer interface between the first cover portion and the second base portion.
However, Chainer teaches the second water block unit has a smaller and identical structure as that of the first water block unit as noted in claim 1.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the combination made in claim 11 such that when the first water block unit is duplicated to create the second water block (as modified in claim 11), the second water block will have the same corresponding structure as that of the first water block (i.e. the second base portion with duplicated 102 of Kasezawa, and thus teaching a generally planar lower surface of the first base portion and a generally planar upper surface of the second base portion, and the generally planar lower surface and generally planar upper surface each partly defining the heat transfer interface as claimed) in order to achieve the increased cooling capacity as discussed in claim 1 above.
Regarding claim 14, Kasezawa in view of Chainer fails to explicitly disclose the first fluid conduit and the second fluid conduit operate in parallel on a same fluid circuit, each of the first fluid conduit and the second fluid conduit being fed a same fluid by a common fluid source.
Chainer teaches the first fluid conduit and the second fluid conduit operate in parallel on a same fluid circuit (fluid circuit shown in Fig.11), each of the first fluid conduit and the second fluid conduit being fed a same fluid (Col.9, Lns.24-28: fluid) by a common fluid source (common fluid source in 1122 shown in Fig.11).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further utilize Chainer to modify Kasezawa in view of Chainer such that the first fluid conduit and the second fluid conduit operate in parallel in order to minimize the number of fluid sources wearing out over time to one at a time.
Regarding claim 15, Kasezawa discloses two first tubes (32 and 33) connected to the first fluid inlet (32 is connected to 31a) and the first fluid outlet (33 is connected to 31b); the two first tubes being connected to the first water block unit at the first cover portion (32 and 33 are connected to 31).
Kasezawa in view on Chainer fails to explicitly disclose two first tubes connected to the first fluid inlet and the first fluid outlet; and two second tubes connected to the second fluid inlet and the second fluid outlet, the two first tubes being connected to the first water block unit at the first cover portion, the two second tubes being connected to the second water block unit at the second cover portion.
However, Chainer teaches the second water block unit has a smaller and identical structure as that of the first water block unit as noted in claim 1.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the combination made in claim 1 such that when the first water block unit is duplicated to create the second water block (as modified in claim 1), the second water block will have the same corresponding structure as that of the first water block (i.e. two second tubes connected to the second fluid inlet, the second fluid outlet, and the second cover portion, and thus teaching two first tubes in the first water block unit and two second tubes in the second water block unit as claimed) in order to achieve the increased cooling capacity as discussed in claim 1 above.
Regarding claim 16, Kasezawa discloses the recess of the first base portion is a first recess (recess in 10 where A1, B1, and C1 in combination are defined in); the first recess of the first base portion extends from a first end (corner of 10 closest to 31a) to a second end (corner of 10 closest to 31b), the first end and the second end of the first recess being aligned with the first fluid inlet and the first fluid outlet respectively (recess in 10 extends from the first end to the second end from A1 to B1 to C1 and is aligned with 31a and 31b).
Kasezawa in view of Chainer fails to explicitly disclose the recess of the first base portion is a first recess; the recess of the second base portion is a second recess; the first recess of the first base portion extends from a first end to a second end, the first end and the second end of the first recess being aligned with the first fluid inlet and the first fluid outlet respectively; and the second recess of the second base portion extends from a first end to a second end, the first end and the second end of the second recess being aligned with the second fluid inlet and the second fluid outlet respectively.
However, Chainer teaches the second water block unit has a smaller and identical structure as that of the first water block unit as noted in claim 1.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the combination made in claim 2 such that when the first water block unit is duplicated to create the second water block (as modified in claim 2), the second water block will have the same corresponding structure as that of the first water block (i.e. a second recess extending from a first end to a second end and aligned with the second fluid inlet and the second fluid outlet, and thus teaching the second recess in the second water block unit as claimed) in order to achieve the increased cooling capacity as discussed in claim 1 above.
Regarding claim 18, Kasezawa discloses the water block assembly includes only two separate plate members (10 and 31) including the lower member (10) and the intermediate member (31).
Kasezawa in view of Chainer fails to explicitly disclose the water block assembly includes only three separate plate members including the lower member, the intermediate member and the upper member.
However, Chainer teaches the second water block unit has a smaller and identical structure as that of the first water block unit as noted in claim 1.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the combination made in claim 1 such that when the first water block unit is duplicated to create the second water block (as modified in claim 1), the second water block will have the same corresponding structure as that of the first water block (i.e. an intermediate member further comprising the second base portion and an upper member comprising the second cover portion, and thus teaching three separate plate members including a lower member, an intermediate member, and an upper member as claimed) in order to achieve the increased cooling capacity as discussed in claim 1 above.
Regarding claim 19, Kasezawa discloses (Figs.1-8) a water block assembly (Fig.2) configured to be installed on a target component (101), the water block assembly comprising: a lower member (10) having an external thermal transfer surface ([0162]: surface of 10 facing 102) configured to be in contact with the target component (surface of 10 facing 102 is in contact with 101); an intermediate member (31) disposed on and affixed to the lower member such that, together, the lower member and the intermediate member form a first water block unit (J1) of the water block assembly ([0154]), each of the lower member and the intermediate member defining in part a first fluid conduit (A1, B1, and C1 in combination is defined by 10 and 31) of the first water block unit, the intermediate member defining a first fluid inlet (31a) and a first fluid outlet (31b) of the first fluid conduit.
Kasezawa fails to explicitly disclose an upper member disposed on and affixed to the intermediate member such that, together, the intermediate member and the upper member form a second water block unit of the water block assembly stacked on the first water block unit, in use, the first water block unit being disposed between the second water block unit and the target component, each of the intermediate member and the upper member defining in part a second fluid conduit of the second water block unit, the upper member defining a second fluid inlet and a second fluid outlet of the second fluid conduit, wherein a heat transfer interface between the first water block unit and the second water block unit is constituted by a material of the intermediate member.
However, Chainer teaches (Fig.11) an upper member (see Fig.11 in claim 1 above: second upper portion) disposed on and affixed to the intermediate member (see Fig.11 in claim 1 above: second lower portion, first upper portion, and 114 in combination) such that, together, the intermediate member and the upper member form a second water block unit (1106-2 is formed by the second upper portion and the second lower portion) of the water block assembly stacked on the first water block unit (1106-1), in use, the first water block unit being disposed between the second water block unit and the target component (104) (1106-1 is disposed between 1106-2 and 104) each of the intermediate member and the upper member defining in part a second fluid conduit (1120 disposed in 1106-2) of the second water block unit, the upper member defining a second fluid inlet (inlet in 1106-2 closest to 1124) and a second fluid outlet (outlet in 1106-2 closest to 1126) of the second fluid conduit, wherein a heat transfer interface (114) between the first water block unit and the second water block unit is constituted by a material (thermal interface material of 114) of the intermediate member.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize Chainer to modify Kasezawa such that a second water block unit with a smaller and identical structure as that of the first water block unit (i.e. duplicating a smaller version of the first water block unit of Kasezawa and stacking the duplicated smaller version of the first water block unit on top of the first water block unit where the duplicated smaller version of the first water block unit is the second water block unit) is stacked on the first water block unit thus causing the first water block unit to be disposed between the target component on the bottom of the first water block unit and the second water block unit on the top of the first water block unit in order to increase cooling with the addition of a second water block unit and to have the second water block unit dimensioned smaller to enable fluidic connection to the first water block unit from the top (Col.9, Lns.19-22).
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Kasezawa and Chainer as applied to claim 1 above, and further in view of Aston et al. (US 2020/0003497).
Regarding claim 13, Kasezawa in view of Chainer fails to explicitly disclose the first fluid conduit and the second fluid conduit operate fluidly independent from one another, the first and second fluid conduits being respectively fed with a first fluid and a second fluid by respective fluid sources.
However, Aston teaches (Fig.2) the first fluid conduit (14) and the second fluid conduit (16) operate fluidly independent from one another (14 and 16 are supplied cooling fluid separately from one another), the first and second fluid conduits being respectively fed with a first fluid ([0037]: 30 in 14) and a second fluid ([0038]: 30 in 16) by respective fluid sources (each respective 44 to 14 and 16 as shown in Fig.2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize Aston to modify Kasezawa in view of Chainer such that the first fluid conduit and the second fluid conduit operate fluidly independent from one another and are respectively fed with a first fluid and second fluid by respective fluid sources in order to allow the first fluid conduit and the second fluid conduit to be supplied with a different coolant fluid and/or a coolant fluid at a different temperature, pressure, etc., and thus provide a failsafe redundancy to the cooling system (Aston: [0038]).
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Kasezawa and Chainer as applied to claim 2 above, and further in view of Calaman (US Patent 6,719,039).
Regarding claim 17, Kasezawa in view of Chainer fails to explicitly disclose the recesses of the first and second base portions are milled.
However, Calaman teaches (Figs.1-4) the recess (23) of the base portion (10) is milled (Col.3, Lns.43-46).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize Calaman to modify Kasezawa in view of Chainer such that the recesses of the first and second base portions are milled in order to utilize a manufacturing method known for making accurate cuts (i.e. accurate cuts into the base portions to create the recesses) and thus ensure a focused cooling mechanism that can optimize heat transfer (i.e., optimize the amount of heat that is transferred to the recessed portions of the first and second base portions) due to the recess creating a reduced the thermal resistance in a desired location as taught by Calaman (Col.3, Lns.48-50).
	It is noted that the limitation, "the recess of the base portion is milled," is a product-by-process limitation.  Even though product-by-process limitations are limited by and defined by the process, determination of patentability is based on the product itself. Specifically, the patentability of a product in the product-by-process limitation does not depend on its method of production. See In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964,966 (Fed Cir 1985). In this case, the recess of Kasezawa as modified by Chainer satisfies the structural limitations of the claim. See also MPEP 2113.
Response to Arguments
Applicant's arguments filed May 16, 2022 have been considered, but notes that Applicant’s arguments are directed to the claims as amended, and are thus moot since the rejection has been modified to meet the limitations of the amended claims (see rejection above).
However, regarding Applicant’s argument that “Nothing in Chainer suggests stacking a second water block unit atop a first water block unit such that the first water block unit is disposed between the second water block unit and the target component”, the Office respectfully disagrees and directs Applicant’s attention to Figure 11 of Chainer. Applicant’s assumption that the target component is limited to 108 is incorrect because, although 1106-1 and 1106-2 both cool 108, the entire device is thermally connected together meaning that 1106-1 and 1106-2 are also in thermal contact with 104 thus disposing 1106-1 between 1106-2 and 104. However, regardless of whether or not 108 or 104 is considered the target component, Kasezawa already discloses that the target component is disposed at the bottom of the first water block. Therefore, by utilizing the teachings of Chainer to stack a second water block on top of the first water block, the combination of Kasezawa in view of Chainer discloses that the first water block is disposed between the second water block and the target component.
Regarding Applicant’s argument that “Chainer’s chip stack 1100 would not be considered relevant by the skilled person seeking to improve the cooling of the CPU 101 of Kasezawa since Chainer does not teach that its chip stack 1100 would be useful to cool a single target component”, the Office respectfully disagrees because the entire device is thermally connected together; therefore, the first water block and the second water block are not thermally isolated from each other thus allowing the second water block to improve cooling for the target component. Also, the broadest reasonable interpretation of the claim does not limit the target component to be the only target component present in the device as Applicant suggests. However, even if only one target component is present, one of ordinary skill in the art would be motivated to modify Kasezawa in view of Chainer to improve cooling since a target component is cooled by multiple water blocks due to the entire device being in thermal contact because “an implicit motivation to combine exists not only when a suggestion may be gleaned from the prior art as a whole, but when the ‘improvement’ is technology-independent and the combination of references results in a product or process that is more desirable, for example because it is stronger, cheaper, cleaner, faster, lighter, smaller, more durable, or more efficient. Because the desire to enhance commercial opportunities by improving a product or process is universal-and even common-sensical-we have held that there exists in these situations a motivation to combine prior art references even absent any hint of suggestion in the references themselves.” MPEP § 2143 and MPEP § 2144.
For the reasons provided above, it is believed that the Kasezawa reference in view of the Chainer reference does teach the aforementioned limitations of claims 1 and 19, and the rejection using the Kasezawa reference in view of the Chainer reference is maintained.
	Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER RYAN HORTON whose telephone number is (571)272-3462. The examiner can normally be reached Monday - Friday 7:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash Gandhi can be reached on (571) 272-3740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.R.H./Examiner, Art Unit 2835          

/STEPHEN S SUL/Primary Examiner, Art Unit 2835